UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JOHN THOMAS,

                 Petitioner,

        -v-                                                           No. 17 CV 910-LTS-SLC

THE PEOPLE OF THE STATE OF NEW
YORK,

                 Respondent.

-------------------------------------------------------x


                            ORDER ADOPTING REPORT & RECOMMENDATION


                 The Court has reviewed Magistrate Judge Cave’s October 23, 2019, Report and

Recommendation (the "Report") (docket entry no. 18) which recommends that the Petition be

dismissed in its entirety. No objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Cave’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the

Report in its entirety for the reasons stated therein. Accordingly, the petition is denied.




THOMAS - HABEAS R&R ADOPTION                               VERSION MARCH 30, 2020                    1
               The Court adopts Judge Cave’s conclusion that because petitioner has not made a

substantial showing of the denial of a constitutional right, a certificate of appealability should not

be issued. See 28 U.S.C. § 2253; Middleton v. Attorneys General of States of N.Y. &

Pennsylvania, 396 F.3d 207, 209 (2d Cir. 2005) (per curiam). This Order resolves docket entry

no. 1. The Clerk of Court is requested to enter judgment accordingly.




       SO ORDERED.

Dated: New York, New York
       March 30, 2020


                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge


Mail to:
John Thomas
11-A-4408
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403




THOMAS - HABEAS R&R ADOPTION                       VERSION MARCH 30, 2020                            2
